     Case 3:19-cv-01484-WHA Document 195-1 Filed 05/12/20 Page 1 of 4



 1   KEVIN R. ALLEN / CA SB# 237994
     ALLEN ATTORNEY GROUP
 2   2121 N. California Blvd., Suite 290
 3   Walnut Creek CA 94596
     Telephone: (925) 695-4913
 4   Facsimile: (925) 334-7477
     kevin@allenattorneygroup.com
 5
     AUDREY A. GEE/ CA SB# 180988
 6   DAVID M. MARCHIANO / CA SB# 264809
 7   MARISSA R. BOYD/ CA SB# 319255
     BROWN, GEE & WENGER LLP
 8   200 Pringle Avenue, Suite 400
     Walnut Creek CA 94596
 9   Telephone: (925) 943-5000
     Facsimile: (925) 933-2100
10
     agee@bgwcounsel.com
11   dmarchiano@bgwcounsel.com
     mboyd@bgwcounsel.com
12
     Attorneys for Defendants
13   INTEGRATED TECH GROUP, LLC and
     ITG COMMUNICATIONS LLC
14

15                            UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN FRANCISCO
18

19   PAUL MONPLAISIR, on behalf of himself and      CASE NO. 3:19-cv-01484-WHA
     all others similarly situated,
20                                                  DECLARATION OF DAVID M.
                           Plaintiff,               MARCHIANO ISO DEFENDANTS’
21   v.                                             OPPOSITION TO PLAINTIFF’S
                                                    MOTION TO AMEND CASE
22   INTEGRATED TECH GROUP, LLC and ITG             MANAGEMENT SCHEDULING
     COMMUNICATIONS LLC,                            ORDER (ECF NO. 187)
23
                           Defendants.              Judge: Hon. William Alsup
24

25                                                  Complaint Filed: March 21, 2019
                                                    Trial Date: October 19, 2020
26

27

28
                                                                                       0
                                   CASE NO. 3:19-CV-01481-WHA
          DECLARATION OF DAVID M. MARCHIANO IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION TO AMEND CASE MANAGEMENT SCHEDULING ORDER (ECF NO. 187)
     Case 3:19-cv-01484-WHA Document 195-1 Filed 05/12/20 Page 2 of 4



 1          I, David M. Marchiano, declare the following:
 2          1.      I am an attorney at law licensed to practice law in the State of California and am
 3   admitted to practice before this Court. I am an attorney at Brown, Gee & Wenger, and, together
 4   with Kevin Allen of Allen Attorney Group, represent Defendants Integrated Tech Group, LLC
 5   and ITG Communications LLC (together, “ITG”).
 6          2.      I submit this declaration in support of ITG’s opposition to Plaintiff’s motion to
 7   amend the case management scheduling order. I have personal knowledge of the facts discussed
 8   herein, unless otherwise stated.
 9          3.       Plaintiff conducted no formal discovery between December 10, 2019 and May 6,
10   2020. On May 6, 2020, Plaintiff served the following 10 sets of discovery:
11                  1. Special Interrogatories (Set Three) to ITG Communications LLC;
12                  2. Special Interrogatories (Set Three) to Integrated Tech Group, LLC;
13                  3. Requests for Production of Documents (Set Four) to ITG Communications
14   LLC;
15                  4. Requests for Production of Documents (Set Four) to Integrated Tech Group,
16   LLC;
17                  5. FLSA Opt In Plaintiffs’ Consolidated Special Interrogatories (Set One) to ITG
18   Communications LLC);
19                  6. FLSA Opt In Plaintiffs’ Consolidated Special Interrogatories (Set One) to
20   Integrated Tech Group;
21                  7. FLSA Opt In Plaintiffs’ Consolidated Requests for Production of Documents
22   (Set One) to ITG Communications LLC;
23                  8. FLSA Opt In Plaintiffs’ Consolidated Requests for Production of Documents
24   (Set One) to Integrated Tech Group, LLC;
25                  9. FLSA Opt In Plaintiffs’ Consolidated Requests for Admission (Set One) to ITG
26   Communications LLC; and
27                  10. FLSA Opt In Plaintiffs’ Consolidated Requests for Production of Documents
                                                                                                         1
28
                                  CASE NO. 3:19-CV-01481-WHA
         DECLARATION OF DAVID M. MARCHIANO IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
         PLAINTIFF’S MOTION TO AMEND CASE MANAGEMENT SCHEDULING ORDER (ECF NO. 187)
     Case 3:19-cv-01484-WHA Document 195-1 Filed 05/12/20 Page 3 of 4



 1   (Set One) to Integrated Tech Group, LLC.
 2          4.      I am aware of no open issues with respect to the formal written discovery served
 3   by Plaintiff in June, August, and November 2019.
 4          5.      On April 27, ITG offered Jerry Taylor for a remote deposition on May 4. The
 5   parties have stipulated twice to extend the deadline for Plaintiff to take Jerry Taylor’s deposition
 6   –the deadline is currently May 18. Plaintiff’s counsel said on May 8 that she intends to take Mr.
 7   Taylor’s deposition on May 18.
 8          6.      According to Plaintiff’s Certificate of Service, on August 9, 2019, Plaintiff served
 9   on Defendants Integrated Tech Group, LLC and ITG Communications LLC class-wide and
10   FLSA discovery, including over 100 document requests total, many of which were overly broad.
11   Plaintiff sought, inter alia, four years’ worth of timecards and wage statements for more than
12   1,600 technicians, and all emails between all employees (not limited by custodian) from 2015 to
13   present pertaining to over one hundred search terms spanning nearly four pages. ITG objected to
14   several requests, including the requests for pay records and emails, on the ground that the
15   requests were overbroad and unduly burdensome. Plaintiff submitted a letter brief to the Court
16   seeking to compel production, ITG opposed, and the Court held a hearing on November 18,
17   2019. I have attached a true and correct certified copy of the hearing transcript as Exhibit A.
18          7.      ITG has produced 8,835 pages of data/documents in response to Plaintiff’s FRCP
19   34 demands, including ITG’s handbooks, timekeeping policies, training materials, time records
20   (including meal break data and clock-in/clock-out data for all plaintiffs), GPS data, information
21   on how hourly rates are calculated, disputes and complaints about recorded time, and signed
22   arbitration agreements. ITG submitted all signed arbitration agreements for all putative
23   California class members in a filing on March 19, 2020. ITG also provided Plaintiff with five
24   PMK depositions in November-December 2019, four of which lasted almost the entire day.
25   ITG’s FRCP 30(b)(6) witnesses were ITG’s Chief Financial Officer, Elizabeth Smith; ITG’s
26   Client Service Manager, Katie Tisdale; ITG’s Human Resources Director, Gissel Rivera; and
27   ITG’s Vice President, Jerry Taylor (two depositions: one on November 6, 2019 and one on
                                                                                                         2
28
                                  CASE NO. 3:19-CV-01481-WHA
         DECLARATION OF DAVID M. MARCHIANO IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
         PLAINTIFF’S MOTION TO AMEND CASE MANAGEMENT SCHEDULING ORDER (ECF NO. 187)
     Case 3:19-cv-01484-WHA Document 195-1 Filed 05/12/20 Page 4 of 4



 1   December 10, 2019). Plaintiff also took the deposition of Gissel Rivera in her individual capacity
 2   on the same date she was deposed as a PMK.
 3          8.      Plaintiff recently asked ITG informally for additional information and
 4   clarification of prior data produced in connection with settlement discussions.
 5          I declare under penalty of perjury under the laws of the state of California and the United
 6   States of America that the foregoing information is true and correct.
 7          Executed on May 12, 2020 in Martinez, California.
 8

 9                                                        /s/ David M. Marchiano
                                                          DAVID M. MARCHIANO
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                                      3
28
                                  CASE NO. 3:19-CV-01481-WHA
         DECLARATION OF DAVID M. MARCHIANO IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
         PLAINTIFF’S MOTION TO AMEND CASE MANAGEMENT SCHEDULING ORDER (ECF NO. 187)
